acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc ebeo branch emmadden tl-n-8840-97 date apr sca released to assistant district_counsel kansas-missouri district kansas city cc msr ksm kcy from assistant chief_counsel employee_benefits and exempt_organizations cc ebeo subject significant service_center advice request - whether a deceased person is eligible for the earned_income_credit under sec_32 of the internal_revenue_code this responds to your request for significant advice dated date regarding whether a deceased person is eligible for the earned_income_credit under sec_32 of the internal_revenue_code disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in paragraphs iii d and iv a of part of the ccdm see office_of_chief_counsel notice dated date regarding service_center advice procedures this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue sec_1 if a single parent dies when the year is more than one half over is the personal representative of the deceased taxpayer entitled to claim the earned_income_credit eic on the taxpayer’s final income_tax return based on a child who lived with the deceased taxpayer until the taxpayer’s death if a single parent dies before the year is one half over is the personal representative of the deceased taxpayer entitled to claim the eic on the taxpayer’s final income_tax return based on a child who lived with the deceased taxpayer until the taxpayer’s death if a single parent dies before the year is one half over is the grandparent with whom the child lived after the parent’s death entitled to claim the eic based on that child conclusion sec_1 based on the facts described below if a single parent dies when the year is more than one half over the personal representative of the deceased taxpayer is entitled to claim the eic on the taxpayer’s final income_tax return based on a child who lived with the deceased taxpayer until the taxpayer’s death based on the facts described below if a single parent dies before the year is one half over the personal representative of the deceased taxpayer is entitled to the eic on the taxpayer’s final income_tax return based on a child who lived with the deceased taxpayer until the taxpayer’s death unless the tie- breaker rule_of sec_32 operates to disallow the credit based on the facts described below if a single parent dies before the year is one half over the grandparent with whom the child lived after the parent’s death is entitled to claim the eic based on the child if the grandparent’s modified_adjusted_gross_income is higher than the deceased parent’s modified_adjusted_gross_income facts situation a a single parent files returns on a calendar-year basis and dies when the year is more than one half over a’s son s resided with a until a’s death no other person resided in the home assume the age and relationship tests are satisfied and that a’s personal representative properly identifies s as a’s qualifying_child on a’s final return situation b a single parent files returns on a calendar-year basis and dies before the year is one half over b’s daughter d lived with b until b’s death no other person lived in the home assume the age and relationship tests are satisfied and that b’s personal representative properly identifies d as b’s qualifying_child on b’s final return after b’s death d moves in with d’s grandparent g and lives with g for the remainder of the year no other person lived in the home assume the age and relationship tests are satisfied and that g properly identifies d as a qualifying_child on g’s return discussion sec_32 allows an earned_income_credit eic in the case of an eligible_individual an eligible_individual is defined by sec_32 to include any individual who has a qualifying_child for the taxable_year sec_32 defines a qualifying_child with respect to any taxpayer for any taxable_year as an individual i who bears a relationship to the taxpayer described in subparagraph b ii except as provided in subparagraph b iii who has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year iii who meets the age requirements of subparagraph c and iv with respect to whom the taxpayer meets the identification requirements of subparagraph d sec_32 provides that except for a taxable_year closed by reason of the death of the taxpayer the eic is not allowable in the case of a taxable_year covering a period less than months sec_32 provides a tie-breaker rule where two or more otherwise eligible individuals have the same qualifying_child under the tie-breaker rule only the taxpayer with the highest modified_adjusted_gross_income magi is treated as an eligible_individual with respect to that qualifying_child issue under the facts of situation s meets the relationship age and identification requirements to be a qualifying_child of a the remaining test is the abode test because s is a’s child the abode test is satisfied if s resided with a for more than one half of the taxable_year under the facts s lived with a until a’s death and a was alive for more than one half of the taxable_year thus s satisfies the abode test whether the taxable_year is the calendar_year or a’s shorter taxable_year is not reached in this situation because s resided with a for more than half of the longer calendar_year the fact that a died prior to the end of the calendar_year and the final income_tax return is for a period less than months does not preclude eligibility for the eic generally the eic is allowed to taxpayers with taxable years of months however under sec_32 there is an exception if the taxable_year closed because the taxpayer died during the taxable_year in that case the eic is allowed assuming all of the requirements have been satisfied issue under the facts of situation d meets the relationship age and identification requirements to be a qualifying_child of b the remaining test is the abode test because d is b’s child the abode test is satisfied if d resided with b for more than one half of the taxable_year the taxable_year refers to the taxable_year of the individual claiming the eic under sec_7701 in the case of a return made for a fractional part of the year a taxable_year means the period for which the return is made under sec_443 a return for a period of less than months a short_period is made when the taxpayer is in existence for only a part of what would otherwise be his or her taxable_year in this situation b’s taxable_year ends on the date of death and b’s taxable_year is from january 1st of the year through the date of death because d resided with b for b’s entire taxable_year the abode test is satisfied and d is a qualifying_child of b thus b’s personal representative is entitled to claim the eic on b’s final income_tax return unless the tie-breaker rule_of sec_32 operates to disallow the credit in favor of g issue assume the same facts as situation and that g’s magi is higher than b’s magi under the facts of situation d meets the relationship age and identification tests to be a qualifying_child of g the remaining test is the abode test under the facts d moved in with and resided with g for the remainder of the year after b’s death because this is more than one half of the taxable_year the abode test is satisfied thus d is a qualifying_child of g b and g are both otherwise eligible individuals with respect to the same child d thus the tie-breaker rule_of sec_32 is triggered and only the individual with the higher magi is treated as the eligible_individual with respect to that child because g’s magi is higher than b’s g is treated as the eligible_individual with respect to d in this situation b’s personal representative is not entitled to claim the eic on b’s final income_tax return if you have any questions regarding this memorandum please contact erinn madden at assistant chief_counsel employee_benefits and exempt_organizations by s mark i schwimmer chief branch
